In a proceeding pursuant to CPLR article 75, inter alia, to confirm an arbitration award, the petitioner appeals from so much of an order of the Supreme Court, Rockland County (Miller, J.), dated January 20, 1995, as denied the branches of his motion which were for leave to enter a money judgment in the amount of $24,123.48, and for certain interest.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
This dispute arises out of the dissolution of the petitioner Joseph A. Kaplan’s and the respondent Jerald Werlin’s law practice in 1989. On appeal, the petitioner contends that the Supreme Court improperly rejected the report of his accountants and accepted Werlin’s accounting. We disagree. The evidence indicates that the report of the petitioner’s accountants improperly utilized a method of disallowance and allocation of disbursements and expenses which was neither authorized by, nor consistent with, the terms of a prior judgment confirming the arbitration award or the dissolution agreement between the parties. Therefore, the Supreme Court correctly held that "so much of the accountant’s [sic] report that purports to disallow disbursements or costs, or to alter the allocation of costs and disbursements, is ultra vires and not controlling or binding”. Furthermore, the court properly accepted Werlin’s accounting, as there was no evidence submitted at the hearing that Werlin’s accounting was either incomplete or inaccurate.
We have considered the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Joy, Krausman and Florio, JJ., concur.